                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        BRIAN H. & ALEX H.,                           Case No. 17-cv-03095-MMC
                                  8                    Plaintiffs,
                                                                                         ORDER DENYING PLAINTIFFS’
                                  9              v.                                      MOTION FOR JUDGMENT;
                                                                                         GRANTING DEFENDANTS’ CROSS-
                                  10       BLUE SHIELD OF CALIFORNIA, et al.,            MOTION FOR JUDGMENT
                                  11                   Defendants.                       Re: Dkt. Nos. 81, 85
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are two motions: (1) Motion for Judgment, filed December 21,

                                  14   2018, by plaintiffs Brian H. and Alex H.; and (2) Cross-Motion for Judgment, filed January

                                  15   23, 2019, by defendant California Physicians’ Service dba Blue Shield (“Blue Shield”).1

                                  16   The matter came on regularly for hearing on August 2, 2019. David M. Lilienstein of DL

                                  17   Law Group appeared on behalf of plaintiffs. Joseph E. Laska of Manatt, Phelps &

                                  18   Phillips, LLP appeared on behalf of defendants.

                                  19           Having read and considered the parties’ respective written submissions and the

                                  20   arguments of counsel at the hearing, the Court, for the reasons stated on the record at

                                  21   the hearing, rules as follows:

                                  22           1. The evidence presented does not support plaintiffs’ contentions that, in denying

                                  23   plaintiffs’ claims for benefits under the Blue Shield PPO Health Plan: (a) Blue Shield

                                  24   failed to specify, or make available on plaintiffs’ request, the guidelines on which it relied

                                  25

                                  26
                                       1
                                        Although the cross-motion is also brought on behalf of Trinet Group Inc. Section 125,
                                  27   Section 129, and Flexible Spending Account Spending Plan (“Trinet Plan”), and Trinet
                                       Group, Inc. (“Trinet Group”), judgment in favor of those defendants was entered on
                                  28
                                       March 12, 2019.
                                  1    in evaluating plaintiffs’ claims; (b) Blue Shield failed to provide specific reasons for

                                  2    denying plaintiffs’ claims; (c) Blue Shield provided inconsistent and changing grounds for

                                  3    denying plaintiffs’ claims; or (d) Blue Shield’s reliance on the reports and opinions of its

                                  4    medical reviewers was improper.

                                  5           2. Plaintiffs have not submitted admissible evidence as to the “generally accepted

                                  6    professional standard[]” (see AR BSC000394) used for treating mental health disorders in

                                  7    adolescents and, consequently, have not shown the guidelines used by Blue Shield to

                                  8    evaluate plaintiffs’ claims were inconsistent with any such standard, or that the residential

                                  9    mental health treatment services received by Alex H. were in keeping with any such

                                  10   standard.

                                  11          In light of the above, the Court finds Blue Shield, in denying plaintiffs’ claims, did

                                  12   not “(1) render[] a decision without explanation, (2) construe[] provisions of the plan in a
Northern District of California
 United States District Court




                                  13   way that conflicts with the plain language of the plan, or (3) rel[y] on clearly erroneous

                                  14   findings of fact,” see Boyd v. Bert Bell/Pete Rozelle NFL Players Retirement Plan, 410

                                  15   F.3d 1173, 1178 (9th Cir. 2005), and, consequently, finds Blue Shield did not abuse its

                                  16   discretion in rendering such decision.

                                  17          Accordingly, plaintiffs’ Motion for Judgment is hereby DENIED and defendants’

                                  18   Cross-Motion for Judgment is hereby GRANTED.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: August 7, 2019
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
